Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eric S. Clark appeals the district court’s order dismissing his civil action challenging his conviction of two traffic violations. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Clark v. City of Fairfax, No. 1:13-cv00295-LMB-JFA (E.D.Va. Mar. 12, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.